NUMBER 13-18-00607-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG

                            EX PARTE FABIAN GARCIA


                     On appeal from the 206th District Court
                           of Hidalgo County, Texas.


                   ORDER TO FILE APPELLATE BRIEF
Before Chief Justice Contreras and Justices Benavides and Longoria
                         Order Per Curiam

         This cause is currently before the Court on appellant's third unopposed motion for

extension of time to file the brief. The reporter’s record was filed on November 21, 2018,

and appellant’s brief was originally due to be filed thirty days thereafter. See Tex. R.

App. P. 38.6(a). Appellant obtained new counsel on February 4, 2019. This Court has

granted counsel two extensions of time to file the brief with the brief being due on June

7, 2019. Appellant now seeks an additional 75 days, until August 21, 2019, to file the

brief.
       The Court GRANTS appellant’s third unopposed motion for extension to file the

brief and ORDERS the Honorable Joseph A. Connors III to file the brief on or before

August 21, 2019. The Court looks with disfavor on the delay caused by counsel’s failure

to timely file a brief in this matter. No further extensions will be granted absent exigent

circumstances. If counsel fails to file the brief within the specified period of time, the

Court will act appropriately to ensure that appellant's rights are protected. See id. R.

38.8(b)(4).

                                                 PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
28th day of June, 2019.




                                            2